MacIntyre, J.,
dissenting. The judge made but one ruling on the demurrers, and passed but one order with reference to the overruling of the demurrers, which was when he signed the general order overruling all demurrers both general and special; and the defendant, in reference to this one and only ruling on the demurrers, never had an opportunity to amend to meet the ruling of the court. I think he should have had at least one opportunity to *785amend to meet the special demurrers after the judge had indicated his ruling thereon.